Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Yong Hyun Kim
d/b/a Minute Stop Market,

Respondent.

Docket No. C-13-579
FDA Docket No. FDA-2013-H-0357

Decision No. CR2802

Date: May 29, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Yong Hyun Kim d/b/a Minute Stop Market,
alleging facts and legal authority sufficient to justify the imposition of a civil
money penalty of $2,000. Respondent did not timely answer the Complaint, nor
did Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $2,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Yong Hyun Kim d/b/a Minute
Stop Market impermissibly sold tobacco products to minors and failed to verify
that a purchaser of cigarettes was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140
(2012). CTP seeks a civil money penalty of $2,000.

On March 29, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Minute Stop Market, an establishment that sells tobacco
products and is located at 3373 Jackson Highway, Chehalis, WA 98532.
Complaint § 2.

e On February 17, 2011, at an undisclosed time, an FDA-commissioned
inspector observed a violation of 21 C.F.R. § 1140.14(a) at Respondent’s
establishment. Section 1140.14(a) prohibits the sale of cigarettes or
smokeless tobacco to any person younger than 18 years of age. Complaint

q9.

e On April 14, 2011, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from February 17, 2011. The letter explained
that the act the inspector observed violated a regulation found at 21 C.F.R.
§ 1140.14(a) and that the named violation was not necessarily intended to
be an exhaustive list of all violations at the establishment. The Warning
Letter went on to state that failure to correct the violation could result in the
imposition of a civil money penalty or other regulatory action by the FDA
and that Respondent is responsible for complying with the law. Complaint

q9.
e Yong Hyun Kim responded to the Warning letter by telephone and stated
that “employees would be required to verify the age of any purchaser of
tobacco products.” Complaint § 10.

e An FDA-commissioned inspector or inspectors documented an additional
violation at the Minute Stop Market during an inspection conducted on
October 25, 2011, and November 7, 2011, at an undisclosed time or times.
The inspector or inspectors observed a violation of 21 C.F.R. § 1140.14(a),
“for selling tobacco products to a minor.” Complaint § 11.

e¢ CTP brought a civil money penalty action against Yong Hyun Kim d/b/a
Minute Stop Market on January 5, 2012, docket number FDA-2012-H-
0016, for a violation of Part 1140. Complaint § 11.

e An Administrative Law Judge issued an Order for Default Judgment in the
civil money penalty action on February 16, 2012. Before the Order became
final, however, Yong Hyun Kim d/b/a Minute Stop Market paid the
assessed penalty and the Administrative Law Judge closed the case.
Complaint § 12.

e On June 6, 2012, FDA-commissioned inspectors observed another violation
of 21 C.F.R. § 1140.14(a) when “a person younger than 18 years of age was
able to purchase a package of Newport Box 100s cigarettes . . . at
approximately 3:51 PM PT.” The inspectors also observed a violation of
21 C.F.R. § 1140.14(b)(1) when Respondent’s staff failed to verify, by
means of photo identification containing the purchaser’s date of birth, that
the purchaser of the Newport Box 100s cigarettes was 18 years of age or
older. Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes or
smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no purchasers of
cigarettes or smokeless tobacco are younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated regulations contained
in 21 C.F.R. Part 1140 four times within a sixteen month period. Specifically,
Respondent had a violation on February 17, 2011; a violation during a two-part
inspection conducted on October 25, 2011, and November 7, 2011; and two
violations on June 6, 2012. Respondent’s actions violated the prohibition against
selling cigarettes or smokeless tobacco to persons younger than 18 years of age.
21 C.F.R. § 1140.14(a). Respondent’s actions also violated the requirement that
retailers verify, by means of photo identification containing a purchaser’s date of
birth, that no purchaser of cigarettes or smokeless tobacco is younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
violated the law and merit a civil money penalty.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for a fourth violation within a sixteen month
period and CTP has sought a penalty in that amount. 21 C.F.R. § 17.2. Therefore,
I find that a civil money penalty of $2,000 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

